418 F.3d 1004
Jerome Anthony ALFORD, Plaintiff-Appellant,v.Joi HANER, a Washington State Patrol Officer; John Doe Haner, her husband; Gerald Devenpeck, Sgt., Washington State Patrol; Jane Doe Devenpeck, his wife, Defendants-Appellees.
No. 01-35141.
United States Court of Appeals, Ninth Circuit.
August 9, 2005.

Randy W. Loun, Esq., Loun & Tyner, Bremerton, WA, for Plaintiff-Appellant.
Michael Patrick Lynch, Esq., Eric A. Mentzer, Office of the Washington Attorney General, Olympia, WA, for Defendants-Appellees.
On Remand from the United States Supreme Court. D.C. No. CV-99-05586-RJB.
Before BROWNING, B. FLETCHER, and GOULD, Circuit Judges.

ORDER

1
This case has returned to us on remand from the Supreme Court. See Devenpeck v. Alford, ___ U.S. ___, 125 S. Ct. 588, 160 L. Ed. 2d 537 (2004), reversing Alford v. Haner, 333 F.3d 972 (9th Cir.2003). In turn, we now remand the case to the district court.


2
As the Supreme Court has pointed out, we did not, in our original disposition, decide whether the police had probable cause to arrest Alford for obstructing a law enforcement officer or for impersonating a law enforcement officer. See 125 S.Ct. at 595. Our review of the record below reveals that the jury did not have occasion to pass on this question either. In fact, the jury received no instruction on the elements of any offense for which Alford might have been arrested other than a violation of Washington's Privacy Act.


3
We therefore REMAND the case to the district court for retrial on the alternate theories indicated by the Supreme Court.